728 N.W.2d 462 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Anthony Jake HATCHETT, Defendant-Appellant.
Docket No. 131949. COA No. 261132.
Supreme Court of Michigan.
March 28, 2007.
On order of the Court, the application for leave to appeal the July 11, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals, *463 we VACATE the sentence of the Wayne Circuit Court, and we REMAND this case to the trial court for resentencing. The court plainly erred in considering the defendant's continuing claim of actual innocence. A court cannot base its sentence even in part on a defendant's refusal to admit guilt. People v. Yennior, 399 Mich. 892, 282 N.W.2d 920 (1977). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.